Title: To George Washington from Major General William Thompson, 2 May 1776
From: Thompson, William
To: Washington, George



Sir.
Albany. 2 May. 1776

I receivd Col. Moylan’s Letter and send you inclosed a state of the accounts he mentions.
On Sunday I went to Half-Moon to forward the march of the Troops from thence, and waited ’till Col. Patterson’s Regiment had march’d—Col. Greaton’s had march’d before I came there, and I met Bond’s near half-Moon. Part of Col. Poor’s Regimt went on Tuesday, and the remainder yesterday. The whole

party, Carpenters &c. are now gone from hence, and I am just ready to set out, & hope in a very short time to have them in Quebec.
If the Surgeons inform me right there is not ten Pounds, worth of Medicines with the four Regiments, and must request you will order Doctor Morgan to send a small Chest to each. I shall write you from the Lakes, and am Yr Excellency’s Most obt Hble Servt

Wm Thompson

